 SOUTHLAND MANUFACTURING COMPANY53SOUTHLAND MANUFACTURING COMPANYandAMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO.Case No. 34-CA-205.February 13,1952Decision and OrderOn July 24, 1951, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practicesrin violation of Section'8 (a) (1) and (3) of the Na-tional Labor Relations Act, and recommending that the Respondentcease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not vio-lated the Act by discharging Gladys Whitfield and Clara Belle Davisand consequently recommended dismissal of the complaint as tothem.'Thereafter, the Respondent filed exceptions to the Inter-mediate Report.The Respondent's request for oral argument ishereby denied as we are of the opinion that the record before itsadequately presents the issues and the positions of the parties.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions thereto, and the-entire recordin this caee, and, to the extent consistent herewith, hereby adoptsthe findings, conclusions, and recommendations of the Trial Ex-aminer.The Board, however, specifically adopts in full the TrialExaminer's resolutions of credibility.With respect to those findings,conclusions, and recommendations of the Trial Examiner which theBoard adopts, it relies solely upon the following:The Union's campaign to organize the Respondent's plant startedin late May or early June 1949. This activity continued down to thedate of the hearing in this case in June 1951, and apparently reacheda peak in the spring of 1950. The Union, claiming to represent amajority of Respondent's employees, filed_ a representation petitionwith the Board, and a direction of election issued in September 1950.However, the Board permitted the Union, because of the pendencyof the unfair labor practice charges involved herein, to withdrawits petition before holding the election.IAs no exceptions have been filed to these findings of the Trial Examiner,we shall adoptthe findings without passing upon the merit thereof and dismiss the complaint as toWhitfield and Davis'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog and Mem-bers Murdock and Styles].98 NLRB No. 15.998666-vol 98-52-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's response to the organizational activities of itsemployees constitutes the basis of the case now before us.Violations of Section 8 (a) (1)1.Much of the interest in the Union at Respondent's plant cen-tered in the pressing department .3After union buttons had beendistributed for the first time at a meeting held about May 1, 1950,a number of pressers wore these buttons into the plant on the nextworking day. Before work started that morning, Richard Carey, thepressing department foreman, approached a group of employeesand asked what the buttons were for.Upon learning that they wereunion buttons, Carey censured the group for talking too much andsaid, among other things, ". . . all that wore those union buttonswould end up being chambermaids." Soon after the workbell rang,Carey ordered Viola Smith and Clara Davis, two of the button-wearers in the group, to punch out and report to the front office.Carey joined them there and, in the presence of Nathan Block, Re-spondent's secretary-treasurer and chief operating official, complainedthat the employees had been talking about the Union in the plant.Although Smith, and Davis had been employed for 12 and 2 years,respectively, neither of them had ever before been reprimanded fortalking on the job, and the talking complained of on this occasionoccurred before work began.Soon after Smith and Davis returned to work that morning, Careyagain brought up the subject of the Union.A group of the pressersworked along both sides of an aisle.None of the employees on oneside of the aisle wore union buttons, but most of those on the otherside did.Addressing the group, Carey said that all ". . . on'the left-hand side [wearing buttons] were fools and the ones on the righthandside [no buttons] had sense, and he would see that all the ones that hadon those buttons would be fired...."Four witnesses testified, in substance, that Carey made the remarksreferred to above.This testimony, though contradicted by Carey,'was credited by the Trial Examiner.When the events that occurredin the pressing room that morning are considered in their entirety,there is hardly room for doubt that Carey made clear to the pressersnot only his hostility to the Union but also his determination to dosomething about it.,There wereabout60 employees in the pressing department,most of whom were women-Carey, in thecourse of his testimony,admitted the reference to "chambermaids," butclaimed that he did not use the remark as a threat.Careytestified that he told thepressersthat they would have to keep uptheir production regardless of union membership,and that no matter whathappened "... there'd always be a chance of becoming a chamber-maid." SOUTHLAND MANUFACTURING COMPANY55Furthermore, Carey made his antiunion attitude known in otherparts of the plant. Several months before the episode recountedabove, according to the credited and uncontroverted testimony ofBradley McCormick, then employed as a maintenance man, Careyengaged in conversation about the Union with McCormick and Cooper,another employee.As he was about to leave, Carey said : "If I catchanybody fooling with the union, any of my people, I'm going to firethem."The Trial Examiner, though finding this remark to be an,improper restraint, apparently considered the remark ambiguous be-cause it could have referred to union discussion during working time.We do not share the Trial Examiner's difficulty, and we find this state-ment of Carey's to be a clear threat of reprisal in violation of Section8 (a) (1).2.Nathan Block, the Respondent's secretary and treasurer, alsoengaged in conduct which interfered with, restrained, and coercedthe Respondent's employees in the free exercise of the right guaran-teed by Section 7 of the Act. In December 1949, Mary Watkins, asleeve facer, borrowed $10 from Block; she had been advanced com-parable sums on several previous occasions.Upon giving her themoney this time, however, Block said that ". . . he was willing tohelp all the girls as long as they would help him and the union didn'tcome in. . . ." In January 1950, Block questioned Hazel Miller, anemployee whose discharge is considered below, about her membershipin the Union.5And on another occasion, when Lee Roy Hufham, anemployee in the cutting department, asked Block why he,had notgotten a raise, Block replied "... the union activity, by my being inthat, that that had held me back and that if I was to look out more forthe interests of the company, that I would in turn receive some compli-mentary something or other from the company. . .." 6Block denied the testimony of Watkins and Hufham but not theinterrogation of Miller.The Trial Examiner credited the testimonyof the employees.Block's general testimony of a "hands-off" policywith respect to union matters is specifically refuted by the evidencedetailed herein.Block's statements contained clear promises of bene-fit and threats of reprisal in violation of Section 8 (a) (1) of the Act.3.There is other competent evidence in the record to support ourconclusion that the Respondent violated Section 8 (a) (1).HazelMiller frequently sought reemployment after her discharge, and onone such occasion, in August 1950, she spoke to John Wallace, a super-visor and Block's chief assistant.After refusing to put Miller back"we adhere to the ruleconsistently followedby the Boardthat interrogation concerningunion membership is a violation of Section8 (a) (1) of theActSeeStandard-Coosa-Thatcher Company,85NLRB1358;Chautauqua HardwareCorp.,92 NLRB1518,enforced192 F. 2d 492 (C. A. 2).6Hufham left Respondent's employ inFebruary 1951 ;he testified that this conversationtook place a few days before that. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDto work, Wallace asked whether she was a member of the Union, saidhe would like Miller to tell him who the union members were, andstated that he 11... didn't want any unions working in the plant."Similarly, Amos Carter, a foreman, questioned Robert Jacobs, an em-ployee in Carter's department, concerning his union membership, andAlton Ketchum, another foreman, asked Jacobs "how the union wasgetting along." 7Jacobs, whose credited testimony was undenied, wasvague about the time of these conversations, but they appear to haveoccurred sometime during the first 8 months of 1950. Finally, inJune 1950,, Carter, in the course of a conversation with Hufham andthe night watchman, said that unions would never get into the Re-:spondent's plant because "... Mr. Block could close up this plantand move it, shut down, and fire all the people, if he wanted to."Carter then went on to say to Hufham, "Well, you all just keep messingwith that union; you'll find out what it'll get you.You'll all end upwithout your jobs."4.-Accordingly, on the basis of all the evidence referred to above,we find that the Respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed them in Section 7of the Act, and thereby violated Section 8 (a) (1) of the Act.Violations of Section 8 (a) (3)The Trial Examiner found that the Respondent violated Section 8(a) (3) of the Act by discharging Viola Smith, Mabel Pollock, CoraHazel, Marie Green," and Hazel Miller, and by refusing to employEstelina Raynor.1.Smith, Pollock, and Hazel all worked in the pressing department,and all had been employed by the Respondent for substantial periodsof time.9They were discharged on the same day, May 15, 1950, andin each case the reason assigned by the Respondent at the time wasexcessive absence from work.However, the evidence of the Re-spondent in support of its contention that these employees were dis-charged for cause does not in our opinion rebut theprima faciecaseof discrimination established by the General Counsel.It is significant that the Respondent had never previously warnedany of these employees about absences.Furthermore, excessive ab-senteeism was a chronic condition in Respondent's plant.Numerouswitnesses testified to this effect, their testimony was not refuted, andSee footnote5, supra.e Inadvertently referred to by the Trial Examiner as Mary GreenSmith had worked a total of 12 years for the Respondent,the last 5 of which immedi-ately preceded the date of the alleged discrimination against her.The correspondingperiods for the other two employees are : Pollock,20 and 7 years;Hazel,10 and 3 yearsThe employment continuity of these employees was interrupted by a strike in 1941, andthey did not work for the Respondent for periods varying from 2 to 6 years SOUTHLAND MANUFACTURING COMPANY57pressing department payroll records produced at thehearing cor-roborated this evidence.10At the hearing, the Respondent offered evidence that Smith, Pol-lock,and Hazeldid not make their productionquotas, as further causefor their discharge, although the Respondent gave absences as the solereason for the discharges at the time they were effected.Here againthe record shows that in the pressing departmentlow production wasthe rule.Without repeating what is said in the Intermediate Report,we agree with the Trial Examiner's analysis of this situation and hisdisposition of this argument.Furthermore, the recordreveals thatSmith, Pollock, and Hazel were by no means the worst producers inthe pressing department; indeed, Pollock was one of the best.The real reason for the discharge of Smith, Pollock,and Hazel isnot hard to find. All wore union buttons in the plant on themorningreferred to above," and all were present when Foreman Carey madethe coercive antiunion statements on that occasion.As we have foundabove, Carey at that time made clear to the pressing department em-ployees his views on the Union and his intention to discriminateagainst the "button wearers."Then, withina short time thereafter,despite long periods of service, Smith, Pollock, andHazelwere dis-charged on the same date, May 15.When the sequence of events inthe pressing department, precededas it wasby other evidence of Re-spondent's opposition to the Union, is consideredin connection withthe insubstantial nature of the proffered reasons for the discharges,it is clear that those reasons were used as pretexts to obscure the factthat the discharges were effected in retaliation for engagingin unionactivities.Accordingly, we find that the Respondent discharged ViolaSmith, Mabel Pollock, and Cora Hazel because of their membershipin and support of the Union.We find, therefore, that the Respondentby such action violated Section 8 (a) (1) and (3) of the Act.2.The Trial Examiner found thatMarieGreen wasdiscrimina-torily discharged in violation of Section 8 (a) (3) and (1).Green,who like Smith,Hazel,and Pollock worked in the pressing room, hadbeen employed by the Respondent for 7 years.Along with others inthe pressing room, Green had frequently been warned that she wasnot producing her quota, i. e., enough to bring her earnings up to theminimum wagerequirement.On June 12, 1950,she was dischargedfor inefficiency.At the hearing Wallace explained that 2 days before10The payrolls for February 14 andMarch 21,1950,showed that,out of' 60 and 62employees,respectively,in the pressing department, no employee worked as many as 40hoursOn the earlier payroll. 17 employees, and on the later payroll, 12 employees worked30 or less hoursThese payrolls,pertinent in time,were apparently selected at random,and were the only ones referred to in the record from which attendance data was citedn All ,s ere membera of the Union,and Pollock was one of its leader sThe Respondentdoes not deny knowledge of these facts 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDGreen's discharge, he decided to lay off the presser with the largest"makeup" on the last two payrolls, and that Green was that presser.The TrialExaminer,in reaching his conclusion that Green wasdiscriminatorily discharged, apparently discounted the warnings given,Greenconcerningher production, because warnings were the usualthing in the pressing room; he minimized her failure to make pro-duction, on the ground that low production was the rule and her pro-duction was no worse than that of others; and he found unimpressiveWallace's explanation of the method used in discharging Green be-cause such method had not previously, nor has it since, been followed.On the other hand, the Trial Examiner found persuasive the factthat Green, like the three pressers discussed above, was one of the"buttonwearers" inthe pressing room on the morning when Careymade the coercive antiunion remarks, threatening discriminationagainst buttonwearers.While it is true that Carey's remarks make the Respondent's dis-charge of Green highly suspect, we cannot agree with the Trial Ex-aminer that a preponderance of the evidence in the record substanti-ates a finding that Green was discriminatorily discharged.Evenifwe were to overlook Green's low production in the past_and thefact that she was frequently warned on that score, because low pro-duction was the rule rather than the exception in the plant, we believethat under the circumstances of this case Green's production recordduring the last two pay periods preceding her discharge affords suffi-cientreasonfor a finding of discharge for cause.During that period,out of some 55 or 60 employees in the pressing department, Green's"makeup" was the greatest.Whether or not the lowest producer hadever before or since been discharged, the right of an employer todischarge such an employee should not be questioned absent evidencethat union animus contemporaneously motivated the discharge.Here,Carey's remarksweremade about 2 months before Green's discharge,a month had elapsed since three of the other "button wearers" hadbeen discharged, and three or four other "button wearers" in thepressing department were not, so far as the record shows, discrimi-nated against.Accordingly, we shall dismiss the allegation in thecomplaint thatMarie Green was discriminatorily discharged inviolation of Section 8 (a) (3) and (1) of the Act 123.The Trial Examiner found that Hazel Miller was dischargedand was refused reinstatement because of her union activities.TheRespondent, in turn, contends that Miller was discharged becauseher production was poor.22Member Murdockdissents from the reversal of the Trial Examiner in this respect.He finds adequate support for the Trial Examiner's finding that Green was discriminatorilydischarged and does not believe that there is a clear preponderance of the evidence on therecord considered as a whole to warrant reversing this finding SOUTHLAND MANUFACTURING COMPANY59Some 3 or 4 weeks before her discharge, Miller was transferredfrom her job as sewing machine operator, a job which she held forabout 4 years, to a job turning cuffs.Although the record showsthatMiller's production turning cuffs was below that of the onlyother cuff turner, the record shows that it was not unusual for pro-duction to be low on new assignments.On the, other hand, the evi-dence shows that during her 4 years as a sewing machine operatorMiller was highly competent, and that her production record waseminently satisfactory when compared with production records ofother employees.Despite her proven competence as a sewing machine operator, Millerwas discharged at the very time when the Respondent was in needof such operators.During the first 8 months of 1950, the periodin which Miller was discharged and was seeking reemployment every2 or 3 weeks, the Respondent hired 31 learners in the sewing room.,The only testimony of Respondent's witnesses which would explainthe failure to return Miller to her old job as a sewing machine operatorishighly questionable.Huffman, Miller's immediate supervisor,stated that Miller's production as a sewing machine operator wasnot satisfactory.Later, when the Respondent's own records clearlyrefuted Huffman's testimony, Wallace, Huffman's superior, admittedthat Miller's production was not low, but then shifted grounds andcharged that her work was "sloppy."Wallace's testimony on thischarge of sloppiness was equivocal and unconvincing.Accordingly,in view of Miller's satisfactory record as a sewing machine operator,the Respondent's need for such operators, the expense connected withtraining new employees, and the Respondent's unconvincing argu-ments proffered in support of its reasons for discharging and refusingto rehire Miller, we find it difficult to accept the Respondent's ex-planation of its action with respect to Miller.Reference has already been made to the interrogation by Blockand Wallace of Miller.These instances of interrogation, in our judg-ment, disclose the real reason for the Respondent's discharge of, andfailure to reemploy, Miller.In response to Block's inquiry as towhether or,not she 'was a member of the Union, Miller replied, "Well,maybe I, am, and maybe I'm not."As a result of this interrogation,which was not denied by, Block, and Miller's evasive answer, it is areasonable assumption that Block at least suspected that Miller wasengaged in union activities. 'Miller was, almost immediately there-after, transferred to turning cuffs and then discharged, allegedly forfailing to make production in the new assignment.That the discharge of Miller and the later refusal to rehire her wasmotivated not merely by a suspicion of Miller's union activities, butby actual ' knowledgef of these' activities, is disclosed byWall'ace'sremarks accompanying his interrogation of Miller.When,' some 7 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths after her discharge, on the occasion of one of her last attemptsto secure reemployment, Miller refused to give a yes or no answer toWallace's question concerning membership in the Union, Wallacequite frankly informed her that he already knew she was a memberof the Union and that, moreover, he "did not want any unions workingin the plant."Like the Trial Examiner, we do not credit Wallace'sdenial of these remarks.On the basis of the interrogation of Miller by Block and Wallace,ofWallace's ultimate admission that he knew that Miller belongedto the Union and of Wallace's statement that he did not want unionsin the plant, and in view of the implausibility of the reasons assertedby the Respondent for the discharge of and refusal to reemploy Miller,we find, as did the Trial Examiner, that the Respondent dischargedand refused to rehire Miller because of her union activities, in viola-tion of Section 8 (a) (3) and (1) of the Act.4.We disagree with the Trial Examiner's conclusion that EstelinaRaynor was refused employment in January 1950, because of herunion activities.Although Raynor had worked for the Respondentsin earlier years, shr had not been employed at the plant between 1936and 1949.Raynor was reemployed by the Respondent about 2 monthsbefore the Christmas vacation in 1949, and she was not given furtheremployment thereafter.Raynor had been criticized about the quality of her work in 1949.The machine she used had not been put into operation from the timeshe was refused employment to the time of the hearing.Finally, andmost significant, there is no evidence in the record to show knowledgeby the Respondent of Raynor's union membership or activity at thetime she was refused employment.The only evidence connectingRaynor with the Union, as far as the Respondentis concerned, was aconversation between Raynor and Block a month after she was turnedaway from the plant. The evidence is clear that Raynor herselfbrought up the subject of the Union in this conversation, and thatBlock told Raynor he was not concerned whether she was a memberor not.In this state of the record, we do not find that EstelinaRaynor wasillegally refused employment by the Respondent in January1950, andwe shall thereforedismissthe complaintas to her.The RemedyWe adopt the section of the Trial Examiner's Report entitled "TheRemedy," to the extent consistent herewith, with the followingmodification :The record shows that Viola Smith was reemployed bythe Respond-ent in November 1950, and that she quit her job about 6 weeks later. SOUTHLAND MANUFACTURING COMPANY61We shall not, therefore, order the Respondent to offer reinstatementto Smith; we shall restrict Respondent's back-pay liability to theperiod between Smith's discharge on May 15, 1950, and her reemploy-ment on or about November 1, 1950.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Southland ManufacturingCompany, Wilmington, North Carolina, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, CIO, or in any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure ofemployment, or any term or condition of employment.(b) Interrogating its employees concerning their union member-ship or activities, or promising benefits or threatening reprisals to itsemployees in connection with their union membership or activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workersof America, CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all. of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Mabel Pollock, Cora Hazel, and Hazel Miller imme-diate and full reinstatement to their former or substantially equivalent,positions,without prejudice to their seniority or other rights andprivileges, and make whole the above employees and Viola Smith, inthe manner set forth in that section of the Intermediate Report, asmodified herein, entitled "The Remedy," for any loss of pay theymay have suffered as a result of the Respondent's discriminationagainst them.(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay and the rightof reinstatement under the terms of this Order. 62DECISIONS OF NATIONAL LABOR -RELATIONS BOARD(c)Post at its plant in Wilmington, North Carolina, copies of thenotice attached hereto and marked "Appendix A." 18Copies of saidnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafterJn conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Fifth Region, in writing,,within ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint in thiscase, insofar as italleges that the Respondent discriminatorily discharged or refused to.employ Gladys Whitfield, Clara Belle Davis, Marie Green, and,Este-lina Raynor, in violation of Section 8 (a) (3) of the Act, be, and ithereby is,dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in AMALGAMATED CLOTH-ING WORKERS OF AMERICA, CIO, or in any other labor organiza-tion of our employees, by discharging any of our employees ordiscriminating in any other manner in respect to their hire ortenure of employment, or any term or condition of employment.WE WILL NOT interrogate, threaten, or promise benefits to ouremployees in connection with union activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist AMALGAMATEDCLOTHING WORKERS OF AMERICA, CIO, or any otl% r labor or-ganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining.or other mutual aid orprotection, or to refrain from any or all of such activities, except.to the extent that such right may be affected by an agreementla In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order,"the words,"Pursuant to a Decree of the United States Court of Appeals Enforcing.an Order." SOUTHLAND' MANUFACTURING COMPANY63requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Mabel Pollock,Cora Hazel,and Hazel Millerimmediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or otherrights and privileges,and make whole the above-named employeesand Viola Smith for any loss of pay suffered as a result of thediscrimination against them.All of our employees are free to become,remain,or to refrain frombecoming or remaining,members in good standing in AMALGAMATEDCLOTHING WORKERS OF AMERICA,CIO,or any other labor organization,except to the extent that this right may be affected by an agreementin conformitywithSection 8(a) (3) ofthe Act.SOUTHLAND MANUFACTURING COMPANY,Employer.Dated ---------------------- By ---------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Intermediate Report and Recommended OrderThe complaint herein as amended' at the hearing, alleged that the Respondentviolated Section 8 (a) (3) of the National Labor Relations Act, as amended, 61Stat. 136, by discharging and failing and refusing to rehire on various dateseight employees named therein,` and Section 8 (a) (1) of the Act by said allegedacts and by threats or promise of benefit and interrogation of employees con-cerning union membership and activities.The answer, as modified by stipulationduring the hearing, denied the allegations of unfair labor practice.A hearing was held before nee at Wilmington, North Carolina, from June 18 to21, 1951, inclusive.Decision was reserved on the Respondent's motion, made atthe close of the hearing, to dismiss the complaint ; it is now disposed of in accord-ance with the conclusions and recommendations below.Pursuant to leavegranted to all parties, a brief was thereafter filed by the Respondent.Upon the entire record in the case and from my observation of, the witnesses,I makethe following:FINDINGS OF FACTI.THE RESPONDENT'S BIISIFESS AND THE LABOR ORGANIZATIONItwas admitted that the Respondent, a North Carolina corporation, manu-factures, sells, and distributes dress and sport shirts in its plant at Wilmington,North Carolina ; and that in the conduct of that business it has caused a sub-1During the hearing, so much of the complaint as alleged violation of Section 8 (a) (5)was stricken on motion of General Counsel. -At the close of the hearing,General Counsel'smotion to conform the complaint to the proof with respect to names, dates, and places wasgranted without objection.'Pressers:Viola Smith and Mabel Pollock, May 15, 1950; Cora Hazel,May 16, 1950;Mary Green and Gladys Whitfield,June 12, 1950; Clara Belle Davis, July 1950.Needleworkers:HazelMiller,February 6, 1950; Estelina'Raynor(no discharge alleged),January 9, 1950. 64DECISIONS OF NATIONAL LABOR- RELATIONS BOARDstantial amount of materials to be purchased, transported, and delivered in inter-state commerce from and through the States of the United States, other than theState of North Carolina, to said plant, and a substantial amount of its finishedproduct to be sold, transported, and delivered in such commerce to and throughsuch States from said plant.Itwas stipulated and admitted, the Bodrd has previously found in a repre-sentation proceeding,3 and I now find that the Respondent is engaged in commercewithin the meaning of the Act, and that the Union is a labor organization andadmits to membership employees of the Respondent's Wilmington plant.IITHE UNFAIR LABOR PRACTICESReferences hereinafter made to the evidence, not ascribed to named witnesses,represent uncontradicted testimony, or findings where conflicts have been re-solved ; findings are made on the basis of reliable, probative, and substantial evi-dence on the record considered as a whole and the preponderance of the testimonytaken.A Statement of eventsThe Union started to organize the Respondent's employeesin Mayor June 1949.On April 26,1950, the Respondent was notified by letter that Pollock and Jacobs,a die press operator,were on the union organizing committee.At a union meet-ing held at about that time or shortly before, union buttons were distributedamong the members.On April 4, 1950, the Union had filed a representation petition,claiming as theappropriate unit all production employees in the Wilmington plantA hearingwas held on June 5, the Board issued its Decision and Direction of Election onSeptember 14, 1950, and an election was scheduled for October 9, 1950. In themeantime'several discharges occurred,and the Union filed charges herein andrequested withdrawal of its representation petition.The Board by order datedOctober 13,1950, permitted withdrawal of said petition.B. The alleged violat,on4 of Section 8 (a) (1)McCormick, a former maintenance employee, testified without contradictionthat McGirt, a fellow employee, showed him on February 12, 1950, a copy of aletter from the Union to the Board designating Mrs McCormick and anotheremployee as a union committee, and that McGirt told him that Nathan Block, theRespondent's secretary and treasurer, had directed him to show it to McCormick.Although McGirt was not a supervisor, the Respondent would have been charge-able with his unlawful utterances under such circumstances since it had entrustedhim with the letter and had authorized him to speak with McCormick.'But Mc-Girt denied making another statement attributed to him, and no finding needs tobe made in that regard.The letter incident is important, however, since it destroys the picture whichBlock painted of a hands-off policy with respect to union activities featured byconsistent and repeated statements to the employees that he was not interestedin whether they engaged in such activities.Further, considering the importancewhich Block attached to this letter, I do not credit the testimony of Carter andCarey, both foremen, that they had no knowledge of the letter of April 26 in3 SouthlandManafactnitnq Company.91 NLRB No 38.4 "Independent,"so-called,as distinguished from "derivative" violation of Section8 (a) (1).5L 4 H Shirt Company, Inc.,84 NLRB 248. SOUTHLAND MANUFACTURING COMPANY65which another union committee was designated;the circumstance that Blockgave the earlier letter to McGirt and told him to show it to McCormick warrantsthe conclusion(which is strengthened by other evidence of Block's interest inunion activities)that he did discuss the later one with Carey and Carter, whowere respectively the foremen of Pollock and Jacobs, the two employees namedtherein.Another aidin, determining the issueof credibilityas witnesses contradictedone another is found in Carey's explanation of a reference which he made to thepossibility of the employees becoming chambermaids.He denied that this wasa threat, but without otherwise indicating the connection he testified that whenhe was asked whether they should belong to the Union, he replied that theyRould have to get production regardless of union membership and that therewould always be a chance of their becoming chambermaids. Carey also testifiedthat he discussed employees' impudence with "the office." Yet in no instance wassuch conduct cited as the reason for discharge, nor was it even mentioned assuch until Carey did on the last day of the hearing.As between Block, Carter, and Carey on the one hand, and employees on theother, the issues of credibility are determined in favor of the latter; they im-pressed me as being truthful. (Additional examples of the unreliability of theformer will hereinafter be noted.)B1oek's interest in his employees' union activities and his communication ofsuch interest to employees having been found, another manifestation appears inMiller's testimony that 3 or 4 weeks before her discharge on February 6, 1950,Block asked her whether she was a member of the Union. A similar violation,occurred when Block asked Raynor(itbeing found that she was still an em-ployee),after she first mentioned the Union,whether she was a member; 6 andon that occasion he added the threat that he would close the plant down beforethe Union got in. One other witness testified that Block asked her whether shefavored the Union, but she appeared to be confusedMiller testified further that Wallace, Block's assistant in the operation ofthe plant, asked her whether she was a member of the Union,said he wouldlike to know who the members were, and stated that he didn't want a unionin the plant.I do not credit Wallace's denials;his testimony is further con-sidered,nifra.Hufham, who was employed as it spreader until he quit in February 1951,testified that 4 days before he quit he spoke to Block about an increase and wastold that he hadn't received it "on account of the Union" and that the unionactivity "had held [him] back." I credit this testimony in the face of Block'sdenial:Block also denied the testimony of Watkins,another employee, that when sheborrowed$10 from him in December 1949 he said "he was willing to help all thegirls as long as they would help him and the union didn't come in."Watkinsappeared to be friendly to the Respondent and without direct personal interestin the case.I credit her testimony.The fact that there is nothing to indicatethat her union membership has affected Watkins' relationship with the Respond-ent, as she testified, does not alter the nature of Block's remarks6 She testified that lie stated "in substance" thathe "wasn't interested in knowing about"whether she belonged to a union: In her own words, that he "didn't want any part of it "T It appears, in tact, that llufham became responsible after a time for the work of peopleon his "spread" and that some employees under him were receiving more than lie wasNoris this latter fact explained by the Respondent's testimony that Hufham's work was of poorquality; those under him could not rise in quality of output to heights above the job whichthey were jointly performing(No violation of Section 8 (a) (3) was alleged in thisregard ) 66DECISIONSOF NATIONALLABOR RELATIONS BOARDTherewas no denialof the testimony of Jacobs, who like Watkins is still inthe Respondent's employ and whose manner indicated a desire to help the Re-spondent, that Carter asked him whether he belonged to the Union and Ketchum,anotherforeman,asked how the Union was getting along. Such interrogation isa violation of the Act 8 Statements by Block to his employees or instructions to hissupervisors to the effect that employees were free to engage or refrain from en-gaging in unionactivities do not overcome the interference actually committed.8Further violative of the Act was Carter's statement to Hufham that if the em-ployees kept "messing with that union," they'd "all end up without [their] jobs."Closely connected with the discharge of the pressers is their testimony thatthey wore the union buttons to work the day after the buttons were distributed,and that Carey said that the wearers would "end up being chambermaids" and"he was going to get rid of them the first chance he could."As suggested,supra,the Respondent urges-that Carey merely made two proper statements : Employeeswere free to join the Union, and,if they failed to get the workout they would losetheir jobsand becomechambermaids.The issue of credibility,as noted, is de-cidedagainstCarey.But in any event, such statements, each of which can beclearly understood by employees with "limited education," to quote the Respond-ent, constitute a threat when so combined in response to a question which wasdirected to union membership and was wholly unrelated to the issue of gettingthe work out and the disastrous consequence of failure.The threat is accen-tuated in surroundings where, as here, low productivity is the rule so that itsimmediate applicability is apparent even to any who may have limited education.Interference is also found in Carey's threat in February 1950 that if he caughtany of his people "fooling with union," he'd fire them.This statement was broadenough to cover many situations ; but even if recognized as limited to union dis-cussion which had been taking place among employees on working time, it was animproper restraint in view of the easy discipline which prevailed.Whether or not Abernathy, who performed a variety of jobs in the cutting de-partment, made any threats as Hufham alleged and which she denied, need not bedetermined ; it does not appear that Abernathy was a supervisor. Nor wasBlock's reference in a conversation with Jacobs to the moving of a hosiery mill athreat or interference ; it appears that the moving was not connected with unionactivity in fact or in concept.Not to provoke but tosummarize; it is found that theRespondent,by threatsand promise of benefit, and by interrogation, interfered with,restrained, andcoerced employees in the exercise of rightsguaranteed in Section7 of the Act.C. The allegedviolation of Section 8 (a) (3)The atmosphere of interference above describedwas pregnantwithpossibilitiesof discrimination.Such possibilitieswere realized.The employees in question were paid at piece rates, with a minimum of 75cents per hour beginning in February 1950.Block testified that the "make-up,"or difference between the hourly minimum and the amount earned in produc-tion, totaled $200 per week in the pressing department during the early part of1950.By the end of November, it was down to $20, and at the time of hearingitwas $20-$25. (Carey testified that the makeup went to $300-$400 in May,and wasdown to zero in August.)Blockexplainedthat the method ofpressingwas changed early in the year and that time is lost with everychange : newskillsmustbe acquiredand habits formed, andadjustments are made in rates.8Standard-Coosa-Thatcher Company,85 NLRB 1358.9 Cf.Salant d Salant,Inc.,92 NLRB 1073;Kallaher t Mee, Inc.,87 NLRB 410. SOUTHLAND MANUFACTURING COMPANY67It is not questioned that the Respondent had the right to discharge employeesfor poor production or because they were otherwise unsatisfactory; 10 but wherelow production was general and other employees, at least some 11 of whom pre-sumably did not display union buttons, were not discharged although they wereamong the lowest producers, the question to be determined is whether the Re-spondent did discriminate'because of union activities in making the discharges.All eight employees herein considered were members of the Union..Examination of a February 1950 payroll record for the pressing department,in which six of the dischargees were employed, discloses that one of them "madeproduction" while the other five did not. It was noted that eight other employeesfell considerably below these in production.Of the latter eight, four were earlyterminated, one of these leaving because of pregnancy, two for reasons whichthe Respondent was now unable to determine, and only one for poor workman-ship and low production.Of the other four, one quit 4 months after the payrolldate, one was discharged 5 months after, one left a year after on account ofsickness, and one is still in the Respondent's employ.The same payroll record discloses that, of 60 pressers, only 9 made theirquota ; and, since absenteeism was also pointed to as justification in severalcases, it was noted that none worked as much as 40 hours, and 17 worked 30 orfewer hours.A.March payroll record discloses that only 3 made their quota ;all worked less than 40 hours, and 12 worked 30 or fewer."While it may be assumed that availability for work is a desideratum, therewere references, conversely, to slack periods, layoffs, and no-work days : theworkweek here was apparently quite variable. In any event, the Respondentdoes not appear to have resorted to discharges for absences ; such action, takenin the case of employees here involved, was not only Draconian under thecircumstances, but also unusual.Note has also been taken of the testimony by Coleman, an inspector- and nowsupervisor, that employees who failed to make their quota were not fired if theydid good work. It appearing that many others who fell below quota were notdischarged, there was still no evidence of the quality of their work or that it, wasin any respect different from that of the dischargees. Further, Davis and Whit-field, both of whom were reemployed, not only fell below their minimum, butwere also charged with poor work.Where the record warrants a finding that an employee is less efficient or lessregular in attendance than other employees, such inefficiency or irregularity mayjustify discharge.But such reason cannot be cited where it is not warrantedby the record.It is clear from Carey's testimony that in his mind the pressers who were dis-charged constituted a clique.He cited as their common feature the uproar anddisruption which they caused by their impudence.Curiously, neither in thereasons otherwise assigned by the Respondent for. the various discharges norin the testimony of its other witnesses 33 is there 'reference to impudence or10Reasons other than low production were assigned in several cases.These will beconsideredseriatim."It was testified for the Respondent that "a good many" button wearers are still in theRespondent's employ, and that the number is "around 15"or 20-, they were not identified.(Watkins, referred to above In connection with Block's threat and promise of benefit, is asleeve fixer, wore a union button, and is still employed by the Respondent.)Some 10 but.ton wearers were named by General Counsel's witnesses, but except with respect to thediscriminatees no further testimony was offered beyond the statement by Smith that allbutton wearers in the pressing department were fired."In the face of such statistics, Carey testified that "most of the people were thereevery day on time and put a full day's work in."11Coleman did testify that Hazel was impudent whenCareyspoke about her absences. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDuproar.That Carey grouped these employees and attempted to justify theirdischarge can be accepted ; but the proven connnon bond to dictate their dischargewas union membership and activity.As for the subsequent all-over improvement in the quantity of production, itcannot be established that those discharged would not at least have kept pacewith employees whose production had been as low or lower.1 turn now to specific consideration of the respective discharges as the evidencewarrants.1.Viola SmithSmith had been employed by the Respondent for more than 12 yearsSheoccasionally did sample pressing, for' which a high degree of skill is requiredand a higher rate paid. On the day when they wore union buttons for the first-time, Smith and Davis were, for the only time during their employment, chargedby Carey with talking while at work, and were sent to see Block in the office.(It was on that day that Carey made his "chambermaid" remarks ) The lattersaid something about strangers causing confusion, and sent them back to work.About 2 weeks later, on a Monday, Smith telephoned Carey and told him thatshe couldn't come in that day ; the following day she told him that she couldn'tpromise to be in the remainder of that week. On both occasions, Carey authorizedabsence.On Friday, when she telephoned him for her check, he said that hewould not send it.Her work and attendance record to that time did not promptdischarge, which could have been effected over the telephone in contrast to therequest that she come to the plant It does not appear that Carey even repri-manded her during this last week of absence, but when she returned to work onthe following Monday, May 15, she was told that she could no longer be used.The reason assigned by Coleman for Smith'sdischargewas nother absencesbut her failure to make production although her work was "fair"; this lattercharacterization despite her workon samples.In this connection we mustrecall Coleman's statement that employees who fell below quota werenot firedif they did good work.I find that Smith was discharged on May 15 because of her newly acquiredinterest in the Union and the discovery thereof bythe Respondent.2.Mabel PollockPollock was employed by the Respondent for approximately 20 years.Herwork was excellent with respect to both quality and quantity of production,although her inspector was limited in her praise. She was a leader in unionactivities,meetings were held at her house, and she was one of the two employeesmentioned in the Union's letter of April 26, 1950, to the Respondentas being onthe organizing committee.Her mother was ill on Wednesday, May 10, and Pollock did notcome in atall on the following day.She did not telephone Carey, but sent word via anotheremployee, who told him.Coleman testified that Carey "insisted" on a telephonecallwhen employees were absent, and thatmessageswere not to be sent withother employees.But no question was raised when Greenusedthe lattermethod," and Carey himself, who arrived only in time to testify at the close ofthe hearing, stated that word was sometimes sent by another employee althoughhe did not recall that Pollock did that during her last absence.As did Smith, Pollock telephoned for her check on Friday, was told by Careyto come for it, and was fired the following Monday for the stated reason that she14Raynor did likewisein her department without objection. SOUTHLANDMANUFACTURING COMPANY69"laid out too much." She was admittedly absent a great deal,but apparentlynot as much as other employees;while she was at work,Carey brought her mes-sages from her mother;and he never said anything.to her about her absences.'Carey's testimony that Pollock refused to shift to different styles as directed,when no such charge was made by her immediate supervisor or inspector indescribing her performance,appears to be an insufficient attempt to explain anotherwise unjustified discharge.Nor would the inspector have failed to havementioned any such constant uproar and the cause of it, to which Carey testi-fied, had it in fact existed.Further, while citing Pollock'smanner, Carey failedto explain his tolerance of Davis'impudence,concerning which he also testified.I find that Pollock was discharged on May 15 because of her union activities.3.Cora HazelHazel had left in connection with a strike in 1941 after 7 years in the Respond-ent's employ;more recently,she had been employed for 3 years.She joined theUnion and wore a union button at work from the day after they were distributeduntil her discharge approximately 3 weeks later.From the latter part of 1949,until March 1950, she lost considerable time (about a day each week or every 2weeks)because she attended her mother,who was ill.Her attendance recordwas much better for 2 months thereafter until May 12, when she asked to be offto take her mother to the doctor.On Monday,May 15, she told her foreman that she was sick and again receivedpermission to leave.When she returned the next day,her face was swollen.(She was having trouble with her teeth.)Her card was not in the rack, andshe was told that she had been fired because she stayed out too much.Sometimes she produced her quota;sometimes she did not. She was amongthose who were told that they would be fired if they did not step up their pro-duction,and she testified further that most of the pressers failed to earn theirminimum.'While the Respondent claimed that Hazel was impudent whenspoken to about her absences and otherwise ill-behaved, this appeared to be anafterthought:itwas apparently not mentioned when she was discharged.The general remarks hereinabove made concerning quota production neednot be repeated. In any event,Hazel's discharge was laid to her absences. Butthe absences pointed to were trivial in comparison with those which the Respond-ent had for a long time condoned.Hazel's discharge on May 16 under suchcircumstances and without further explanation is found to have been effectedbecause of her newly acquired interest in the Union and the discovery thereofby the Respondent"4.Mary GreenGreen had been employed by the Respondent for 7 yearsThe paper givenher for unemployment compensation purposes when she was discharged on June12 stated that she was"not efficient."She was among those who did not "makethe minimum,"but it does not appear that her production was worse than thatof others.What has already been noted concerning the widespread failure to meetproduction quotas is applicable in consideration of Green's production, whichwas not shown to have fallen during the last few weeks of her employment,and to a comparison of her production with that of other employees.'-'We need not speculate on the significance of the timing of these three discharges withtheir different emphases although all of these shortcomings,or most of them,were chargedby various witnesses to all three employees:Smith and absences.Pollock and insubordina-tion, and Hazel and low production.998666-vol 98-52-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDColeman, testifying that Green was dischargedbecause she couldn't makeproduction, also referred to frequent lateness and subsequentlyadded that shewas not a good presser. This latter item was not mentioned by hersupervisor;while it may have been included in "not efficient," the referenceseems to havebeen to quantity of turnout 1°Wallace explained that 2 daysbefore Green'sdischarge, he decided to lay off the presser with the largestmakeup on the lasttwo payrolls, without reference to previous records, and that Greenwas "it."Such information, he testified, was not sought at any other time, and the methodwas not otherwise followed.Like her three coworkers already considered,Green wasapparentlyaccepta-ble and her work at least adequate by the Respondent's standards until theissue arose of union activities and her part therein as, like the others,she wasone of the button wearers ; and I find that her discharge was prompted bysuch activities.(Note should also be taken of Carey's testimony that Whitfield,who was laid off on the day that Green was discharged and who was subsequentlyrecalled,was responsible for most of the poor work in the department; thereis no valid explanation for the failure to recall Green.)5.Gladys WhitfieldWhitfield had been employed for not quite 2 years when she was told that therewas no work, and was laid off. On being informed by another girl in Septemberthat her card was in the rack (since she had not been discharged), she came into work. She did work for 1 day but was told that there wasn't work for her yet.She returned on October 31, and is still on the job.With the evidence indicating that Whitfield was not discharged but only laidoff during a slack period, a note of confusion was introduced by Carey's testimonythat most of the poor work was traced back to her.What such testimony was tojustify is not clear, but it further indicates Carey's unreliability on the witnessstand : he minimized Whitfield's skill although she has been recalled and is stillemployed, while Davis, whom he called a good presser, had repeated trouble withher work.Thereis noevidence that the report of a falling off of work on June 12 wasuntrue.Nor does it appear how many or which pressers (besides Davis) werethen retained.The evidence does not warrant a finding of discrimination againstWhitfield.6.Clara Belle DavisDavis was employed by the Respondent for almost 3 years. Carey told her thather work wasn't good and that her production would have to "step up." There-after, at his direction, she-took 2 weeks off in July 1950 because she was "havingtrouble" with her work. On her return, several shirts were brought back to her,another girl "fixed" them, and Carey told Davis to "get her time."I find that Davis was discharged for sufficient and proper cause. ' (She wasrecalled on October 31, had further trouble with her work, wanted to quit, andapparently was discharged on May 11, 1951.)7.Hazel MillerMiller worked for 4 years on a single-needle machine and then, for some 3weeks immediately prior to her discharge on February 6, 1950, turned cuffs. -"The record concerning the quality of Green's work is in marked contrast to the cleardetails with respect to Davis', which was admittedly poor.Yet Davis was retained forsome 2 months after Green's discharge and was later reemployed. SOUTHLAND MANUFACTURING COMPANY71While the other cuff turner had been performing this operation for half a yearor more as against Miller's experience of but a few weeks, the latter's output was.not only smaller but actually fell off ; it cannot be said that the Respondent with-out warrant took her off the cuff-turning job. But her production had comparedfavorably with others in the sewing room, and in the light of the apparent.similarity and easy transferability among the sewing jobs, the Respondent's.failure to assign her to another, either when her previous operation was discon-tinued or when she was discharged, indicates discrimination. Such discrimina-tion was based on at least a suspicion that she belonged to the Union, and thesuspicion was indicated when,, as noted above, both Block and Wallace asked herabout her membership"The discrimination against Miller is pointed up by the fact that during the first8 months of 1950, while she applied every 2 or 3 weeks for work, 31 learners'were hired in the sewing room.11Miller testified that when she applied for reem-ployment Wallace told her that her production had been poor; her supervisortestified that Miller had been discharged for that reason.But the productionrecords as noted at the hearing indicate that her production for the last 2 monthson her previous job compared favorably with others' and belie such declarations.Wallace, citing that reason on the stand, proved his own unreliability as a witness.Unlike the supervisor, he also assigned "sloppy work" 20 as the reason for Miller'sdischarge.I find that Miller was discharged and was refused reinstatement because ofher union activities.8.Estelina RaynorRaynor had been employed by the Respondent for approximately 6 yearsbetween 1923 and 1936, leaving twice as she moved to the west coast.She hadmore recently entered the Respondent's employ and worked for about 2 monthsuntil December 22, 1949, when the plant was closed for the Christmas vacation.She had been employed at various single-needle jobs.Raynor testified that she did not return to work on January 2, 1950,sendingwordthat her mother was ill but that she would return on January 9.Hersupervisor testified that Raynor said she would have to be out indefinitely andthat she did not say whether or not she was coming back. This testimony doesnot indicate that Raynor permanently quit; nor was she then discharged. Icredit Raynor's statement that she sent word that she would return on the 9th.On the latter date, Block told her that he did not have any work or a machinefor her,but that he would let her know.She reapplied a month later and receivedthe same reply. She admitted that she had been told to do neater work and toincrease her production;in the latter connection,she noted that she had towait for the work as it was turned out by the girls ahead of her, hers being afinishing operation.While the direct evidence indicates that Block did not question Raynor con-cerning her union activities until about a month after he first refused her employ-ment, he had in the interim interrogated Miller.When the question first becamedeterminative must be decided in the light of the attendant circumstances.37 It will also be recalled from Watkins' testimony that Block had indicated his interestin union activities approximately 2 months before Miller was discharged.18This was almost three times the number of employees in her department.19 It costs $500-$750 to train an operator.Block indicated that despite this expense hepreferred new operators to old ones who couldn't make the grade. But again, it does notappear that the Respondent discharged employees with poorer production records thanthose who were connected with the Union and were.discharged.20This characterization is suspect because of Wallace's penchant for applying. it quitegenerally ; at least it is not unusual 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDRaynor had been active in organization work, soliciting membership and work-ing with the union organizers in distributing literature.She was clearly anexperienced operator, and had been twice rehired upon her return to the com-munity. 'Whether she was "sloppy" and below the Respondent's norm can bejudged from her previous employment record with the Respondent.Referencemay here be made to what has been noted above concerning the number of learnershired in the sewing room during the first 8 months of 1950 and the expense in-volved, especially when contrasted with the transferability of Raynor to opera-tions which she had previously performed for the Respondent.I do not believe that the refusal to employ Raynor was based on the qualityor quantity of her work; she was admittedly not discharged. Viewed as awhole, the evidence indicates and I find that the same discriminatory intentwhich manifested itself in the promise of benefit made to Watkins in December1949, in the questioning of Miller in January 1950 at about the very time whenRaynor was being told that they did not have anything for her, and in Miller'sdischarge a few weeks later, prompted the refusal to put Raynor to work onJanuary 9 and thereafter.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section II, above, occurring in.connection with the operations described in Section 1, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IV. THE REMEDYSince it has been found that the Respondent has engaged in and is engagingin certain unfair labor practices affecting commerce, I shall recommend that itcease and desist therefrom and take certain affirmative action in order to effectu-ate the policies of the Act.It has been found that the Respondent, by discharging and failing to reinstateSmith, Pollock, Hazel, Green, Miller, and Raynor, discriminated against them inregard to their hire and tenure of employment in violation of Section 8 (a) (3)of the Act. I shall therefore recommend that the Respondent offer to each ofsaid employees immediate reinstatement to their former or substantially equiva-lent positions, 21 without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay they may have suffered by reason of thediscriminatory action afore-mentioned by payment to each of them of a sum ofmoney equal to that which she would normally have earned less her net earnings,''which sum shall be computed" on a quarterly basis during the period from thediscriminatory discharge to the date of a proper offer of reinstatement. It isalso recommended that the Board order the Respondent to make available tothe Board upon request payroll and other records to facilitate the checking ofthe amount of back pay due.'It has been further found that the Respondent, by threats and promise ofbenefit, and by interrogation concerning union activities, interfered with, re-strained, and coerced its employees in violation of Section 8 (a) (1) of the Act.zsThe Chase National Bank of the City of New York, SanJuan,Puerto Rico, Branch,65NLRB 827"Crossett Lumber Company, 8NLRB- 440.See alsoRepublic Steel Corporation v.N. L. R. B,311 U. S. 7.'IF.W. Woolworth Company,90 NLRB. 289.24 Ibid. - SPARTAN AIRCRAFT COMPANY73a shall therefore further recommend that the Respondent cease and desisttherefrom.The unfair labor practices found herein indicate a purpose to limit the lawfulconcerted activities of the Respondent's employees.Such purpose is related to-other unfair labor practices, and it is found that the danger of their commissionis reasonably to be apprehended. I shall therefore recommend a broad cease-and-desist order, prohibiting infringement in any manner upon the rights guaranteedin Section 7 of the Act.For the reasons stated in the subsection entitled"The alleged violation of Sec-tion 8 (a)(3)," I shall recommend that the complaint be dismissed insofar as it:alleges the discriminatory discharge of Whitfield and Davis.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of ViolaSmith,Mabel Pollock, Cora Hazel, Mary Green, Hazel, Miller, and EstelinaRaynor, thereby discouraging membership in the Union, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of:Section 8 (a) (3) of the Act.By such discrimination and by interrogating, threatening, and promisingbenefits to its employees in connection with union activities, thereby interferingwith, restraining, and coercing them in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewi=thin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices within the meaningof the Act by discharging Gladys Whitfield and Clara Belle Davis.[Recommendations omitted from publication in this volume.]SPARTANAIRCRAFT COMPANYandTRANSPORT WORKERS UNIONOFAMERICA,CIO, PE'rmTIONrR.Case No. 16-RC-844.February 13,1959Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.J8 NLItB No. 19.